LYONS, Judge.
Delivered the resolution of the Court, that the judgment of the District Court should be affirmed ; that there was, perhaps, an error in the Court’s entering the judgment de bonis test atoms* but, as it was for the benefit of the appellants, and the other side was not dissatisfied; that the appellants had no cause to complain.
Judgment affirmed, †

[* See Rose et ux. v. Bowler et al. 1 H. Black. 108; Jennings v. Newman, 4 T. R. 347; and Brigden v. Parkes et al. 2 Bos. and Pull. 424.]


[† See Hollingsworths v. Dunbar, 5 Munf. 199; WHitacre v. M'Ilhaney, 4 Munf. 310.]